Opinion of the Court by
Judge Robertson :
It seems to this court that the physical restraint and mental disability of the appellee constituted an equitable excuse for his non-precise tender for redemption, and that the appellant ought to have accepted the subsequent tender, and that, when he seeks the aid of a court of equity to obtain a substitute of his lost deed, the court, intsead of granting such harsh and ungracious relief, should have required him, as it did, to surrender his hard and accidental *74advantage, and accept the amount to which he is legally entitled for redemption.
Perceiving no error in the judgment, either in principle or detail, this court therefore affirms it.